Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/16/2021 is acknowledged.  The traversal is on the ground(s) that should method claims be set forth that require the method to be made utilizing a narrow channel through a check valve.  This is not found persuasive because restriction is based on claims presented at this time.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 8, 9, 13-15 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Cucciniello (20180031143).
Regarding claim 1, Cucciniello discloses a dispensation line pressure isolation valve comprising: a narrow channel (vertical portion of 51) through a check valve 21a-35, said narrow channel (vertical portion of 51) having a first lower opening 20a to provide pressure communication with a dispensation line Fin-Fout; and an upper opening to provide pressure communication with an upper chamber (interior of vertical portion of 51); and at least one pressure sensor 50 coupled with the upper chamber; wherein said narrow channel is to provide pressure communication with a dispensation line pressure of the dispensation line Fin-Fout through said narrow channel to enable the pressure sensor 50 to monitor the dispensation line pressure without removing the check valve.
The recitation hydrocarbon fuel is seen as intended use of the dispensation line pressure isolation valve. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
As to claim 8, a mechanical switch (dial needle of 53 mechanically switches position in response to pressure) on a pressure sensor 50 coupled with said upper chamber (interior of vertical portion of 51) to communicate contact with the dispensation line pressure.
As to claim 9, a pressure sensor 50 is coupled at a top of said line pressure isolation valve, said pressure sensor in pressure communication with said upper chamber (interior of vertical portion of 51).
As to claims 13-15, the fluid disposed in the narrow channel is seen as intended use of the isolation valve. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). (MPEP 2113)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cucciniello (20180031143).
Cucciniello fails to disclose a range of narrow channel diameter.  However, as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the range of narrow channel diameter. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 23.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. The courts have held that where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device, the device having the claimed relative dimensions would not perform differently than the prior art device and is therefore not patentably distinct (See MPEP § 2144.04).It would have been obvious to a person of ordinary skill in the art to employ the claimed range of narrow channel diameter based on application requirements since an invention is not be decided on the narrow issue of degree, and that the mere changing of form, proportions, or size will not alone constitute 'invention.' Swenson v. Boos, 156 F.2d 338 (8 Cir. 1946). This is true even though the change brought about better results. Midland Flour Milling Co. v. Bobbitt, 70 F.2d 416 (8 Cir. 1934). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical. In re Woodruff, 919 f2d 1575, 1 578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Ordinarily, a mere difference in dimensions of an otherwise old device does not present an unobvious distinction over the prior art. To render the old device patentable, the change in dimensions must result in a device which performs or operates differently than the prior art. Gardner v. TEC Sys., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984). See also The Great Atlantic and Pacific Tea Company v. Supermarket Equipment Corp., 340 US 147, 150 (1950) Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
Claim(s) 1, 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisinger (4966190) in view of Reed et al (8794595).
Regarding claim 1, Geisinger, Fig. 1-3, discloses a hydrocarbon fuel dispensation line pressure isolation valve 30-62 comprising: a narrow channel 20 through a check valve 28-62 (check valve including valve head 58 in valve housing 28-50) , said narrow channel 20 having: a first lower opening to provide pressure communication with a dispensation line 16-18; and an upper opening 26 to provide pressure communication with an upper chamber 24; wherein said narrow channel 20 is to provide pressure communication with a dispensation line pressure of the dispensation line 16-18 through said narrow.
Geisinger but fails to disclose a pressure sensor in the diaphragm bound upper chamber 24. Reed, Fig. 10, 12A,12B, teaches diaphragm bound chamber 96 having a pressure sensor 98 with a mechanical switch (col 5 line 25-34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the device disclosed by Geisinger with a pressure sensor measuring pressure in the upper chamber as taught by Reed in order to provide valve status monitoring.  The pressure sensor in upper chamber of Geisinger would be able to measure the dispensation line pressure without removing the check valve.
As to claim 2, Geisinger as modified discloses a shaft 22 to provide pressure communication with the dispensation line through the hydrocarbon fuel dispensation line pressure isolation valve, wherein the narrow channel 20 is disposed within the shaft 22.
As to claim 10, said narrow channel 20 passes through a piston 12.
Allowable Subject Matter
Claims 3-6, 11, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Murrell et al (4410109), Jarr (4679587) and Van Daele (5158207) disclose leak detecting isolation valves for dispensing lines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. In case you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (toll-free) 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753